Citation Nr: 0816398	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  06-34 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran, veteran's daughter, and L.J.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from January 1964 
to January 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the St. 
Paul, Minnesota, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The Board finds that remand is required regarding the claim 
for entitlement to service connection for a psychiatric 
disorder, to include post traumatic stress disorder (PTSD), 
because the medical evidence of record is insufficient upon 
which to base an appellate decision.  Littke v. Derwinski, 1 
Vet. App. 90, 93 (1990) (noting that remand may be required 
if record before the Board contains insufficient medical 
information).  

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2007); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2007).  

Here, the veteran's alleged stressors are conceded.  The 
veteran's service personnel records indicate the veteran 
served in Vietnam and received a Purple Heart.  See 
38 U.S.C.A. § 1154(b) (West 2002) (noting that for combat 
veterans, VA accepts satisfactory lay evidence of service 
incurrence if consistent with service circumstances and 
conditions).  The issues thus on appeal are whether there is 
a diagnosis of PTSD and whether any other diagnosed mental 
disorder is due to or aggravated by active service.  See 
38 C.F.R. § 3.303, 3.304.  A May 2006 VA examination found no 
PTSD diagnosis could be made.  In an undated addendum, the 
examiner noted that the conclusion was not a complete lack of 
PTSD symptoms, but that the symptoms were not of sufficient 
frequency or severity to warrant a diagnosis of PTSD or 
depression.  The examiner noted that the veteran had a 
minimizing tendency and that another examination might be 
helpful if the veteran were able to open up and not minimize 
his symptomatology.  In a December 2006 VA examination, the 
examiner found that the veteran's reported symptomatology did 
not meet all the criteria for a PTSD diagnosis but concluded 
that this was likely because of the way that he had arranged 
his lifestyle.  VA medical records from 2007 and 2008 
diagnosed major depressive disorder and sub-clinical PTSD.  
Accordingly, additional evidence is required prior to making 
an appellate determination.

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO must afford the veteran a VA 
psychiatric examination by a psychiatrist 
to ascertain the nature, severity, and 
etiology of any psychiatric disorder, to 
include PTSD, found.  The examiner must be 
provided with the entire claims file for 
review in conjunction with the 
examination.  All necessary special 
studies or tests including psychological 
testing and evaluation must be 
accomplished.  The examiner must integrate 
the previous psychiatric findings and 
diagnoses of current findings to obtain a 
true picture of the nature of the 
veteran's psychiatric status.  The 
examiner must address the issue of the 
impact of the veteran's lifestyle 
arrangement on a PTSD diagnosis.  If the 
diagnosis of PTSD is deemed appropriate, 
the examiner must specify (1) whether each 
alleged stressor found to be established 
by the record was sufficient to produce 
post-traumatic stress disorder; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  If any other psychiatric 
disorder is diagnosed, the examiner must 
provide an opinion regarding whether the 
disorder was caused or aggravated by 
active service.  The report of examination 
must include a complete rationale for all 
opinions expressed.  If an opinion cannot 
be provided without resort to speculation, 
it must be noted in the examination 
report.  The report prepared must be 
typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



